IN THE SUPREME COURT OF THE STATE OF DELAWARE

TERASE CASON,                           §
                                        §   No. 36, 2018
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 1705009416 (N)
       Plaintiff Below-                 §
       Appellee.                        §

                          Submitted: June 6, 2018
                          Decided:   June 28, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                  ORDER

      Upon consideration of the appellant’s Supreme Court Rule 26(c) brief,

his attorney’s motion to withdraw, and the State’s response, it appears to the

Court that:

      (1)     On November 16, 2017, the appellant, Terase Cason, pled guilty

to one count of Robbery in the Second Degree. On January 5, 2018, the

Superior Court sentenced him as a habitual offender to five years at Level V

incarceration, to be suspended after serving thirty months in prison for a

period of probation. This is Cason’s direct appeal.

      (2)     Cason’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Counsel asserts that, after a complete and careful
examination of the record, there are no arguably appealable issues. By letter,

Cason’s attorney informed him of the provisions of Rule 26(c) and provided

Cason with a copy of the motion to withdraw and the accompanying brief.

Cason also was informed of his right to supplement his attorney’s

presentation. Cason has not raised any issues for this Court’s consideration.

The State has responded to the position taken by Cason’s counsel and has

moved to affirm the Superior Court’s judgment.

      (3)    The standard and scope of review applicable to the consideration

of a motion to withdraw and an accompanying brief under Rule 26(c) is

twofold: (a) this Court must be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and

(b) this Court must conduct its own review of the record and determine

whether the appeal is so totally devoid of at least arguably appealable issues

that it can be decided without an adversary presentation.*

       (4)   The Court has reviewed the record carefully and has concluded

that Cason’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Cason’s counsel has made a




*
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                         2
conscientious effort to examine the record and the law and has properly

determined that Cason could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                      3